Citation Nr: 0410522	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for muscle spasm of neck and 
shoulder.

3.  Entitlement to service connection for headaches including as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for ulcers and 
gastrointestinal problems.

5.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The RO denied entitlement to service connection for ulcers and 
gastrointestinal problems, muscle spasm of the right neck and 
shoulder, headaches, allergic rhinitis and prostatitis.

The veteran presented oral testimony at a personal hearing before 
a Decision Review Officer (DRO) in July 2002.  He also presented 
oral testimony at a personal hearing in July 2003 before the 
undersigned Veterans Law Judge.  

The issues of entitlement to service connection for ulcers and 
gastrointestinal problems and prostatitis are REMANDED to the RO 
via the Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  



FINDINGS OF FACT

1.  At the July 2003 hearing, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written statement 
withdrawing his appeal on the issue of entitlement to service 
connection for allergic rhinitis.    

2.  At the July 2003 hearing, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written statement 
withdrawing his appeal on the issue of entitlement to service 
connection for muscle spasm of the right neck and shoulder.  

3.  The veteran served in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  There is no allegation of error of fact or law for the Board 
to consider with respect to the issue of entitlement to service 
connection for allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).

2.  There is no allegation of error of fact or law for the Board 
to consider with respect to the issue of entitlement to service 
connection for muscle spasm of the right neck and shoulder.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
veteran personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2003).

The veteran personally filed a substantive appeal (VA Form 9) in 
October 2002 including the issues of entitlement to service 
connection for muscle spasm of right neck and shoulder and for 
allergic rhinitis.  At his Travel Board hearing at the RO in July 
2003, the veteran stated that he wished to withdraw the issues of 
entitlement to service connection for allergic rhinitis and muscle 
spasm of the right neck and shoulder.  A written transcript of the 
hearing is of record.  The veteran also submitted a VA Form 21-
4138 withdrawing these issues at the hearing in July 2003.

Thus, the Board finds that the veteran withdrew his appeal as to 
the issues of entitlement to service connection for allergic 
rhinitis and muscle spasm of the right neck and shoulder, and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are not 
applicable.  Accordingly, the Board does not have jurisdiction to 
review the appeal on a claim of entitlement to service connection 
for allergic rhinitis and for muscle spasm of the right neck and 
shoulder and these issues are dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection for 
allergic rhinitis is dismissed.  

The appeal on the issue of entitlement to service connection for 
muscle spasm of the right neck and shoulder is dismissed.  



REMAND

The veteran seeks entitlement to service connection for 
prostatitis.  He has submitted a few sick call slips in service 
for urinary infections.  At the August 1997 Persian Gulf War 
registry examination, the pertinent impression was acute 
prostatitis.  In an August 2003 letter, G.S.H., M.D. stated that 
the veteran reported a history of chronic Chlamydia urethritis and  
that it is likely that a person who has had chronic urethritis 
would also be prone to chronic prostatitis as they are more or 
less the same entity and definitely related.  However, Dr. G.S.H. 
stated that he had no cultures on the veteran's present condition.  

The veteran claims that he was diagnosed with duodenal ulcers 
while in service and was taking medication in service.  In June 
1992, he had an upper gastrointestinal examination and was 
diagnosed with peptic ulcer disease.  At the August 1997 Persian 
Gulf War registry examination, the pertinent impressions were 
probable peptic ulcer disease, probable gastroesophageal reflux 
disease and rule out helicobacter pylori infection.  Private 
medical evidence shows that in August 2003, he gave a history of 
peptic ulcer disease and duodenal ulcers with continued 
complaints.  The assessment was gastroesophageal reflux disease.  

The veteran contends that he had headaches occasionally during 
service, but that frequency and severity increased subsequent to 
service.  Private and VA medical records, to include the August 
1992 Persian Gulf War registry examination, show diagnoses of 
headaches due to neck muscle spasm and allergic rhinitis as well 
as diagnoses of common headaches, tension headaches and migraine 
headaches.  However, there is no medical opinion as to the 
relationship of headaches to the veteran's service.

VA's duty to assist the veteran includes obtaining medical records 
and to provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2003).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 711, 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  A record of his notification must be incorporated into the 
claims file. 

2.  The VBA AMC should schedule the veteran for a genitourinary 
examination to determine the etiology of any current genitourinary 
disorder.  The claims file must be made available to the examiner 
and the  examiner should state that the claims file was reviewed.  
The examination should include any special diagnostic tests that 
are deemed necessary for an accurate assessment.  The examiner 
must express an opinion as to whether it is as  least as likely as 
not that any genitourinary disorder(s) found on examination is 
(are) etiologically or causally related to any incident of service 
origin.  Any opinions expressed should be accompanied by a 
complete rationale. 

3.  The VBA AMC should also schedule the veteran for a 
gastrointestinal examination to determine the etiology of any 
current gastrointestinal disorder.  The claims file must be made 
available to the examiner and the  examiner should state that the 
claims file was reviewed.  The examination should include any 
special diagnostic tests that are deemed necessary for an accurate 
assessment.  The examiner must express an opinion as to whether it 
is as  least as likely as not that any gastrointestinal 
disorder(s) found on examination is (are) etiologically or 
causally related to any incident of service origin or to peptic 
ulcer disease diagnosed in June 1992 within the presumptive period 
from discharge from service.  Any opinions expressed should be 
accompanied by a complete rationale. 

4.   The VBA AMC should also schedule the veteran for an 
examination to determine the etiology of any current headache 
disorder.  The claims file must be made available to the examiner 
and the examiner should state that the claims file was reviewed.  
The examination should include any special diagnostic tests that 
are deemed necessary for an accurate assessment.  The examiner 
must express an opinion as to whether it is as  least as likely as 
not that any headache disorder(s) found on examination is (are) 
etiologically or causally related to any incident of service 
origin.  Any opinions expressed should be accompanied by a 
complete rationale. 

5.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claims.  If any benefit sought on appeal remains 
denied, the veteran should be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



